DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Irving Feit on December 22, 2021.

The application has been amended as follows: 

 	20. (Currently Amended) The method of claim 67, wherein the first cell is selected from the group consisting of Hela, HEK293, H9, HepG2, MCF7, Jurkat, NIH3T3, PC12, PER.C6, BHK, VERO, SP2/0, NSO, YB2/0, EB66, C127, L cell, COS, QC1-3, CHOK1, CHOK1SV, Potelligent CHOK1SV, CHO GS knockout, CHOK1SV GS-KO, CHOS, CHO DG44, CHO DXB11, CHOZN, and a CHO[[-]]

 	64. (Currently Amended) The method of claim 62, wherein the first inhibitor is selected from the group consisting of: 
and eeyarestatin I and second inhibitor of protein degradation is selected from MG132, epoxomicin, and eeyarestatin I; 
 	(ii) a proteasome inhibitor and the second inhibitor is a proteasome inhibitor; 
 	(iii) a proteasome inhibitor and the second inhibitor is an ERAD inhibitor or an ubiquitin pathway inhibitor; 
 	(iv) an ERAD inhibitor and the second inhibitor is an ERAD inhibitor; 
 	(v) an ERAD inhibitor and the second inhibitor is an ubiquitin pathway inhibitor or a proteasome inhibitor;
 	(vi) the first inhibitor is an ubiquitin pathway inhibitor and the second inhibitor is an ubiquitin pathway inhibitor; and 
 	(vii) the first inhibitor is an ubiquitin pathway inhibitor and the second inhibitor is an ERAD inhibitor or a proteasome inhibitor.  

 	67. (Currently Amended) A method of making a producer cell line that is capable of producing a recombinant polypeptide product (i) in 
 	a) contacting a population of cells with a first inhibitor of a protein degradation pathway; 
 	b) evaluating the effect of the first inhibitor on the quantity or the quality of an endogenously or exogenously expressed polypeptide produced by a first cell present in the population of cells by comparison with a reference value; 

 	d) establishing a producer cell line from the first cell or progeny of the first cell; thereby making the producer cell line that is capable of producing the recombinant polypeptide product (i) in 

 	70. (Currently Amended) A method of making a producer cell line that produces a recombinant polypeptide (i) in 
 	a) contacting a population of cells which comprise an exogenous nucleic acid encoding the recombinant polypeptide and which express the recombinant polypeptide with a first inhibitor of a protein degradation pathway; 
 	b) evaluating the effect of the first inhibitor on the quantity or the quality of the recombinant polypeptide produced by a first cell present in the population of cells by comparison with a reference value; {00667776 }7Atty Dkt. 419A-1032-W-US 
 	c) selecting and isolating the first cell or progeny of the first cell wherein the first cell or progeny of the first cell produces the recombinant polypeptide (i) in 
 	d) establishing a producer cell line from the first cell or progeny of the first cell; thereby making the producer cell line that produces the recombinant polypeptide (i) in 

76. (Currently Amended) The method of claim 67, further comprising introducing an exogenous nucleic acid that expresses the recombinant polypeptide product into the producer cell line.  

 	77. (Currently Amended) The method of claim 26, wherein the selection step is antibiotic selection and the antibiotic selection comprises selection for resistance to an antibiotic selected from the group consisting of hygromycin, neomycin (G418), zeocin, puromycin, and blasticidin.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest a method of generating a producer cell line which is capable of producing a recombinant polypeptide in increased quantity or improved quality.  A population of cells is contacted with a first protein degradation pathway inhibitor, after which the effect of the inhibitor is evaluated and compared to a reference value.  A first cell or progeny is selected and isolated where the cell has increased quantity or improved quality, from which a producer cell line is established, which is capable of producing the recombinant polypeptide in increased quantity/improved quality compared to the reference value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636